Case 5:19-cv-02488-JFW-SP Document 11 Filed 03/09/20 Page 1 of 1 Page ID #:49




                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                                          CASE NUMBER:

 FRANK SOTO
                                                             5:19−cv−02488−JFW−SP
                                      PLAINTIFF(S)

                           v.

 Z HAWARA INVESTMENTS, LLC, et al.

                                                                         DEFAULT BY CLERK
                                                                           F.R.Civ.P. 55(a)
                                   DEFENDANT(S).




      It appearing from the records in the above−entitled action that summons has been served upon the
 defendant(s) named below, and it further appearing from the affidavit of counsel for Plaintiff, and other
 evidence as required by F.R.Civ.P. 55(a), that each of the below defendants have failed to plead or otherwise
 defend in said action as directed in said Summons and as provided in the Federal Rules of Civil Procedure:

      Now, therefore, on request of counsel, the DEFAULT of each of the following named defendant(s) is
 hereby entered:

  Z Hawara Investments, LLC,




                                                        Clerk, U.S. District Court

   March 9, 2020                                        By /s/ Ingrid Valdes
 Date                                                   Deputy Clerk

 CV−37 (10/01)                           DEFAULT BY CLERK F.R.Civ.P. 55(a)
